Opinion issued November 14, 2013.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00627-CR
                            ———————————
                    TERRANCE ODELL REESE, Appellant
                                            V.
                       THE STATE OF TEXAS, Appellee



                On Appeal from the County Court at Law No. 2
                           Wichita County, Texas
                       Trial Court Case No. 48070F



                          MEMORANDUM OPINION

      Appellant, Terrance Odell Reese, has filed a motion to dismiss the appeal.

The motion is signed by appellant and his attorney. See TEX. R. APP. P. 42.2(a). We

have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2